The Court decided that the evidence of the prevalence in the neighborhood, and receipt by the witness, of pewter dollars) could not be received to criminate Smith.
Maxwell, for the purpose of proving the scienter of the notes charged in the indictment, introduced witnesses to prove the prisoner passed other notes, at various times, to different people.
Price objected, that no notice had been given to the prisoner; that he could not be expected to come prepared to defend himself against them; and if it was intended to have given them in evidence, notice,should have been given to the prisoner to produce them.
The objection produced an argument of considerable *415length between Maxwell and D. Graham for the people, ■it}. n .1 ■ and Price for the prisoner.
The Court decided that proof of forging and uttering other forged paper of the same amount and before the Court, might be given in evidence to prove the scienter of the notes laid in the indictment; but notes of a different bank or denomination, or even notes of the same bank, of a different denomination, could not be given in evidence, unless the notes were produced to the Court, or notice given to the prisoner to produce them, and he had failed to do so, after proving them in his possession.
Maxwell and Graham then offered the admission of the prisoner to sundry persons, that he had passed counterfeit notes to different people, and on being detected, had requested those persons to destroy them.
Price objected.
The Court decided after argument, that they could not permit other notes of a different description and denomination to go in evidence to the jury. In murder you cannot show the prisoner was guilty of the same crime at some other time, in order to prove the malice. In larceny, in order to prove the felony, you cannot show the prisoner stole the goods of some other person at a different period of time ; but- are confined to the felony charged in the indictment. In forgery and uttering forged paper, you may show the prisoner passed other forged notes, not laid in the indictment, at some other time, to different persons; but tjiey must be of the same amount, description, and denomination. It is an exception from the general rule, which extends to almost every case, and which ties the party down in his proof to the notes laid in the indictment. *416With respect to the prisoner’s admission, it did not alter i the case. How does it appear to the Court the notes were forgeries—they are not before the Court ?
Upon these points the Court laid down the following rales :
1st. That evidence of passing other forged bills of the same description, or showing the same in possession of the prisoner, and notice, may be given in evidence to prove the scienter, if such bills be produced in Court.
2d. That evidence to the same effect may be given by parol, if it be proved that such notes be destroyed.
3d. That the like evidence may be given by parol, if it be shown that such notes be in the prisoner’s possession, giving him notice to produce such notes.
4th. That it is inadmissible to give in evidence other notes of a different denomination, unless such notes be produced to the Court.
Note. If such notes could be produced, the Court do not mean to say they could legally be received to prove the scienter.
. Note. The Court also reserved the point to be discussed whether, if it could be shown that the prisoner passed other notes of a different denomination, which he afterwards admitted to be forged, and which were destroyed, proof may be given of that fact.
The case was summed up by Price for the defendant, and Maxwell for the people.
The prisoner was acquitted, on the ground that Smith, the principal witness, had been discredited.